DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 02/28/2017.
This action is in response to arguments and/or remarks filed on 02/09/2021. In the current amendments, claims 1-2, 9-10 and 15-16 have been amended. Claims 1-20 are pending and have been examined. 
In response to arguments and/or remarks filed on 02/09/2021, the 35 U.S.C 112(b) rejections made in the previous Office Action have been withdrawn.
In response to arguments and/or remarks filed on 0 02/09/2021, the 35 U.S.C 103 rejections made in the previous Office Action have been withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Nathan Elder (Registration No. 55150). 
The application has been amended as follows:
Claim 1 (Currently Amended)  
A method comprising: detecting a change in a first member profile in a social networking system, the change in the first member profile comprising a modification of an employment status of a first member associated with the first member profile from a first employment status to a second employment status;	identifying an entity associated with the first employment status, the entity being an organization at which the first member was previously employed;	in response to the change from the first employment status to the second employment status of the first member, determining a set of employment probabilities, each employment probability representing a likelihood of a specified cause of the modification of the employment status, the set of employment probabilities including:
a first probability representing the likelihood that the first member left the entity for a new employer, and a second probability representing the likelihood that the first member left a current position for a new position within the entity;
using the set of employment probabilities, determining an opening probability of the entity, wherein the opening probability of the entity relates to a prediction that the entity will generate a job opening for a job position vacated by the first member when the opening probability exceeds a threshold, per the modification of the employment status of the first member, the opening probability based, in part, on information indicating the number of hires and departures at the entity over a given period of time, as indicated in member profiles of members of the social networking system;	identifying a second member profile associated with a second member of the social networking system, the second member profile having at least one common 

Claim 2 (Currently Amended)  
The method of claim 1, wherein determining the set of employment probabilitiesincludes determining a third probability representing a likelihood that the first member was promoted in the same position with the entity.

Claim 9 (Currently Amended)  
A system comprising:	one or more processors; and	a processor-readable storage device comprising processor executable instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	detecting a change in a first member profile in a social networking system, the change in the first member profile comprising a modification of an employment status of a first member associated with the first member profile from a first employment status to a second employment status;	identifying an entity associated with the first employment status, the entity being in response to the change from the first employment status to the second employment status of the first member, determining a set of employment probabilities, each employment probability representing a likelihood of a specified cause of the modification of the employment status, the set of employment probabilities including:
a first probability representing the likelihood that the first member left the entity for a new employer, and a second probability representing the likelihood that the first member left a current position for a new position within the entity; 
using the set of employment probabilities, determining an action probability of the entity, wherein the action probability of the entity relates to a prediction of whether the entity will, or will not, generate a job opening for a job position vacated by the first member, per the modification of the employment status of the first member, the action probability based in part on information indicating the ratio of hires to departures at the entity over a given period of time, as indicated in member profiles of members of the social networking system, and a number of active job postings of the entity;	identifying a second member profile associated with a second member of the social networking system, the second member profile having at least one common element with the first member profile; and	identifying a set of elements within the first member profile and an entity profile, associated with the entity, corresponding to the first employment status; and	generating instructions for presenting a customized user interface screen, at a client device associated with the second member, comprising a representation of the entity and a portion of the set of elements.
Claim 10 (Currently Amended)  
The system of claim 9, wherein determining the set of employment probabilitiesincludes determining a third probability representing a likelihood that the first member was promoted in the same position with the entity.

Claim 15 (Currently Amended)  
 	A processor-readable storage device comprising processor executable instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	detecting a change in a first member profile in a social networking system, the change in the first member profile comprising a modification of an employment status of a first member associated with the first member profile from a first employment status to a second employment status;	identifying an entity associated with the first employment status, the entity being an organization at which the first member was previously employed;	in response to the change from the first employment status to the second employment status of the first member, determining a set of employment probabilities, each employment probability representing a likelihood of a specified cause of the modification of the employment status, the set of employment probabilities including:
a first probability representing the likelihood that the first member left the entity for a new employer, and a second probability representing the likelihood that the first member left a current position for a new position within the entity; 
using the set of employment probabilities, determining an action probability of the entity, wherein the action probability of the entity relates to a prediction of whether the entity will, or will not, have a job opening for a job position vacated by the first member, per the modification of the employment status of the first member, the action probability based  in part on information indicating the number of hires and departures at the entity over a given period of time, as indicated in member profiles of members of the social networking system, and the number of active job listings of the entity;	identifying a second member profile associated with a second member of the social networking system, the second member profile having at least one common element with the first member profile; and	identifying a set of elements within the first member profile and an entity profile, associated with the entity, corresponding to the first employment status; and	generating instructions for presenting a customized user interface screen, at a client device associated with the second member, comprising a representation of the entity and a portion of the set of elements.

Claim 16 (Currently Amended)  
The processor-readable storage device of claim 15, wherein 	determining the set of employment probabilities includes determining a third probability representing a likelihood that the first member was promoted in the same position with the entity. 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a method comprising: detecting a change in a first member profile in a social networking system, the change in the first member profile comprising a modification of an employment status of a first member associated with the first member profile from a first employment status to a second employment status;	identifying an entity associated with the first employment status, the entity being an organization at which the first member was previously employed.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
“determining a set of employment probabilities, each employment probability representing a likelihood of a specified cause of the modification of the employment status, the set of employment probabilities including:
a first probability representing the likelihood that the first member left the entity for a new employer, and a second probability representing the likelihood that the first member left a current position for a new position within the entity;”
 
Independent claim 9 is directed to a system comprising:	one or more processors; and a processor-readable storage device comprising processor executable instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
None of the prior arts, either alone or in combination, teaches the limitations of claim 9, particularly:
 “determining a set of employment probabilities, each employment probability representing a likelihood of a specified cause of the modification of the employment status, the set of employment probabilities including:
a first probability representing the likelihood that the first member left the entity for a new employer, and a second probability representing the likelihood that the first member left a current position for a new position within the entity;”

Independent claim 15 is directed to A processor-readable storage device comprising processor executable instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	detecting a change in a first member profile in a social networking system, the change in the first member profile comprising a modification of an employment status of a first member associated with the first member profile from a first employment status to a second employment status; identifying an entity associated with the first employment 
None of the prior arts, either alone or in combination, teaches the limitations of claim 15, particularly:
“determining a set of employment probabilities, each employment probability representing a likelihood of a specified cause of the modification of the employment status, the set of employment probabilities including:
a first probability representing the likelihood that the first member left the entity for a new employer, and a second probability representing the likelihood that the first member left a current position for a new position within the entity;”

The closest prior arts of record are the following:
Shapero et al. (US 2014/0214943 A1) teaches methods, systems and computer program products that estimate the hierarchy of an organization from entries and relationships in Social graphs of a social network service.   
 Jurney et al.
Paparrizos et al. (“Machine Learned Job Recommendation”) teaches the problem of recommending suitable jobs to people who are seeking a new job using a supervised machine learning. 
Santos et al. (US 2012/0016710 A1) teaches a method of workforce plan evaluation includes receiving a resource data that includes data relating to employee resources, and data relating to a set of opportunities representing demand for employee resources; and receiving a workforce plan associated with the resource data. 
Yuan et al. (“Promotion and resignation in employee networks”) teaches a correlation between employees’ social/work-related actions and employees’ career development based on the structural features. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 9 and 15, which includes “determining a set of employment probabilities, each employment probability representing a likelihood of a specified cause of the modification of the employment status, the set of employment probabilities including: a first probability representing the likelihood that the first member left the entity for a new employer, and a second probability representing the likelihood that the first member left a current position for a new position within the entity;”.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/V.M./Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126